                     Case 1:21-cr-00418-RDM Document 14 Filed 06/23/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                      UNITED STATES                            )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cr-0418 (RDM)
                      ERIC BOCHENE                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          ERIC BOCHENE                                                                                                 .


Date:          06/23/2021                                                   s/ John J. Gilsenan, Esq.
                                                                                            Attorney’s signature


                                                                                 John J. Gilsenan/Bar Roll # 700557
                                                                                      Printed name and bar number
                                                                               Office of the Federal Public Defender
                                                                                    4 Clinton Square, 3rd Floor
                                                                                    Syracuse, New York 13202

                                                                                                 Address

                                                                                        John_Gilsenan@fd.org
                                                                                              E-mail address

                                                                                            (315) 701-0080
                                                                                            Telephone number

                                                                                            (315) 701-0081
                                                                                               FAX number
